Citation Nr: 9918298
Decision Date: 06/23/99	Archive Date: 08/06/99

DOCKET NO. 97-03 641A         DATE JUN 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits
based on 38 U.S.C.A. 1318 (West 1991).

REPRESENTATION

Appellant represented by: Jeffrey D. Stachewicz, Esq.

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

REMAND

The veteran had active service from December 1939 to November 1941.
He died July 19, 1996; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a December 1996, rating decision of the Montgomery,
Alabama, Department of Veterans Affairs (VA) Regional Office (RO).
In a decision dated in April 1998, the Board denied the appellant
entitlement to benefits under 38 U.S.C.A. 1318 and also denied
service connection for the cause of the veteran's death. The
appellant appealed that determination to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the
Court"), which, in an Order dated December 11, 1998, vacated the
Board's April 1998 decision pertinent to additional DIC benefits
and returned the matter for re-adjudication pursuant to a Joint
Motion. The appellant agreed to withdraw her claim of entitlement
to service connection for the cause of the veteran's death and the
Court granted such motion.

The Joint Motion noted as a principal basis for remand that the
Board "failed to provide adequate reasons or bases for its
conclusions that the appellant was not entitled to DIC benefits
under 38 U.S.C.A. 1318 in light of her specific contention
regarding an earlier effective date for a grant of a 100 percent
schedular evaluation for the veteran's bilateral defective hearing,
and her contention regarding entitlement to a total disability
evaluation effective May 1986, based on evidence of record at the
time of the veteran's death." The Joint Motion finding in the
Board's April 1998 decision that, under the applicable rating
criteria in effect prior to

- 2 -

December 18, 1987, the maximum schedular rating for hearing loss
was 80 percent, and that thus, the veteran could not have been
awarded a 100 percent evaluation for hearing loss prior to that
date, as well as the Board's reference to the fact that the veteran
did not appeal the assigned effective date during his lifetime and
that the appellant had failed to raise a valid claim of clear and
unmistakable error (CUE) in the decision assigning October 3, 1988
as the effective date for the 100 percent evaluation. However, the
Joint Motion further noted that "[w]hile the Board appeared to have
acknowledged ... contentions that the veteran's hearing
disability/deafness rendered him totally disabled as of May 1996,
no consideration of a total disability evaluation under 38 C.F.R.
4.16, 4.18, 4.19, is indicated." The Joint Motion further noted
that a claim for DIC is considered an original claim, regardless of
the status of adjudications concerning service-connected disability
claims brought by the veteran prior to his or her death, citing
Zevalkink v. Brown, 6 Vet. App. 483, 491 (1994) aff'd 102 F.3d 1236
(Fed. Cir. 1996). The Joint Motion specifically noted that 38
U.S.C.A. 1318 allows a survivor to attempt to demonstrate that a
veteran would have been entitled to a different result based on
evidence in the file at the time of a veteran's death and the "law
then or subsequently made retroactively applicable." The Joint
Motion cited the cases of Green v. Brown, 10 Vet. App. 111, 118
(1997) and Carpenter v. West, 11 Vet. App. 140, 146-47 (1998).

The law provides that DIC benefits may be paid where the veteran's
death was not caused by his own willful misconduct and the veteran
was in receipt of, or for any reason (including receipt of military
retired or retirement pay or correction of a rating after the
veteran's death based on clear and unmistakable error) was not in
receipt of but would have been entitled to receive, compensation at
the time of death for a service-connected disability that either:
(1) was continuously rated totally disabling by a schedular or
unemployability rating for a period of ten years or more
immediately preceding death; or (2) was continuously rated totally
disabling by a schedular or unemployability rating from the date of
the veteran's discharge or release from active service for a period
of not less than five years

3 -

immediately preceding death. 38 U.S.C.A. 1318 (West 1991); 38
C.F.R. 3.22 (1998).

In this case, the veteran's surviving spouse argues that the
veteran's 100 percent disability evaluation for hearing loss should
have been assigned an earlier effective date. She contends that the
veteran lost his hearing completely four years prior to the date of
a May 1990 RO hearing, thus arguing that the effective date of the
100 percent disability evaluation should be amended to May 1986. 0

In a letter dated April 28, 1999, the appellant's attorney
contacted the Board with respect to the appellant's continuing
appeal subsequent to the Joint Remand. In that letter the
appellant's attorney requested that the case be returned to the RO
so that additional medical evidence could be submitted, and so that
the RO consider, in the first instance, the impact of the Court's
decisions in Green v. Brown, 10 Vet. App. 111 (1997) (in DIC cases,
CUE is not the only way in which to obtain an earlier effective
date) and Carpenter v. West, 11 Vet. App. 140 (1998) (the appellant
is entitled to adjudication of her 38 U.S.C.A. 1318 claim under the
law and regulation in effect when she brought her claim and
remanded the case for adjudication without regard to any prior
disposition of the issues during the veteran's lifetime pursuant to
38 C.F.R. 19.196). The attorney further requested that the RO
consider in the first instance 38 C.F.R. 3.321, 4.16 (1998).

The appellant's attorney referenced records of ear surgery in 1986;
however, the current record contains only records of ear surgery in
1988, not 1986. Moreover, although some records from 1988 are
associated with the claims file, it is unclear whether additional
records from 1987 and/or 1988 exist. Finally, the Board notes that
the claims file does not contain records associated with the VA
Form indicating the veteran's hospitalization in 1977 for hearing
loss. Such should, in accordance with the request made by the
appellant's attorney, be obtained.

Accordingly, the case is returned to the RO for completion of the
following:

- 4 -

1. The RO should attempt to obtain VA hospital records associated
with VA Form 10-7131, dated in July 1977. The RO should also
attempt to obtain all VA records available to include those
associated with any ear surgery in 1986, and any outpatient care in
or around 1987 and 1988.

2. After the development requested above has been completed to the
extent possible, the RO should again review the record and re-
adjudicate the appellant 's claim, with consideration of 38 C.F.R.
3.321, 4.16 (1998), and consistent with Carpenter v. West, 11 Vet.
App. 140, 147 (1998) and Green v. Brown, 10 Vet. App. 111, 118
(1997). If the benefit sought remains denied the appellant and her
attorney should be furnished a supplemental statement of the case
and given the opportunity to respond thereto. The appellant should
therein be specifically advised of the laws and regulations
pertinent to effective dates and liberalizing regulations, as well
as other potentially applicable laws and regulations. See 38 C.F.R. 
3.400, 3.114 (1998).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other

5

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

Under 38 U. S.C.A. 7252 (West 1991), only a decision of the Board
of Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

6 - 
